

CURTISS-WRIGHT CORPORATION
SAVINGS AND INVESTMENT PLAN
As Amended and Restated effective January 1, 2015
TWELFTH INSTRUMENT OF AMENDMENT
Recitals:
1.Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss-Wright Corporation Savings and Investment Plan (the “Plan”) and has
caused the Plan to be amended and restated in its entirety effective as of
January 1, 2015.
2.Subsequent to the most recent amendment and restatement of the Plan, the
Company has decided to amend the Plan for the following reasons:
a.To reflect the terms of a new collective bargaining agreement covering
Employees of the Company’s Engineered Pump Division that increases the Matching
Contribution formula, effective August 17, 2019; and
b.To increase the eligibility for making in-plan Roth rollovers.
3.Section 12.01(a) of the Plan permits the Company to amend the Plan at any time
and from time to time.
4.Section 12.01(b) authorizes the Curtiss-Wright Corporation Administrative
Committee to adopt Plan amendments on behalf of the Company under certain
circumstances.
5.Certain of the Plan amendments described herein shall be subject to approval
by the Board of Directors.
Amendments to the Plan:
1.Effective August 17, 2019, Section 3.07(d) is amended in its entirety to read
as follows:
(d) From and after August 17, 2019, the Employer shall contribute on behalf of
each of its Frozen Members, other than a member of a unit of Employees covered
by a collective bargaining agreement, with the exception of (i) the collective
bargaining agreement covering Employees of Williams Controls, Inc., (ii) a
collective bargaining agreement covering Employees of the Employer that had
adopted the EMS Plan, and (iii) the collective bargaining agreement covering
Employees of the Target Rock operations of Curtiss-Wright Flow Control
Corporation, and Acquired Members who elected to make Deferred Cash
Contributions, Roth Deferred Cash Contributions, and/or After-Tax Contributions,
Matching Contributions in an amount equal to 50% of the Deferred Cash
Contributions, Roth Deferred Cash Contributions, and/or After-Tax Contributions
made by the Member to the Plan that do not exceed the first 8% (6% in the case
of Employees described in subparagraph (i) above) of the Member’s Compensation
during each payroll period. In no event shall the amount of Matching
Contributions made under this Section 3.07(d) equal more than 4% (3% in the case
of Employees described in subparagraph (i) above) of a Member’s Compensation for
the payroll period. Matching Contributions shall
1

--------------------------------------------------------------------------------



first be made with respect to Deferred Cash Contributions, and Roth Deferred
Cash Contributions, then with respect to After-Tax Contributions.
2.Effective December 1, 2019, the last paragraph of Section 3.08 is amended in
its entirety to read as follows:
Effective December 1, 2019, a Member who is then an Employee may elect to
transfer any amount from one or more of his Accounts to his Roth Deferred Cash
Contribution Account (an “in-plan Roth rollover”), without regard to whether
such amount (1) is otherwise eligible for distribution from the Plan or (2)
qualifies as an eligible rollover distribution pursuant to Section 402(c)(4) of
the Code, provided that such transfer is not made from the Member’s Roth
Deferred Cash Contribution Account. Any such in-plan Roth rollover shall be made
in accordance with, and treated as a taxable distribution to the extent required
by, Section 402A(c)(4) of the Code and any regulations and other guidance issued
under that provision.


Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.
IN WITNESS WHEREOF, this amendment has been executed on this day of , 2019.







Curtiss-Wright CorporationAdministrative CommitteeBy:Christopher J. McMahon

2